        Case 1:19-cv-00463-HSO-JCG Document 40 Filed 10/27/20 Page 1 of 8




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION


 BERTINA WOODSON                                §                          PLAINTIFF
                                                §
                                                §
 v.                                             §     Civil No. 1:19cv463-HSO-JCG
                                                §
                                                §
 BP EXPLORATION &                               §
 PRODUCTION, INC. and                           §
 BP AMERICA PRODUCTION                          §
 COMPANY                                        §                      DEFENDANTS


             MEMORANDUM OPINION AND ORDER GRANTING
           DEFENDANTS’ MOTION [35] FOR SUMMARY JUDGMENT
                   BASED ON LACK OF CAUSATION

        BEFORE THE COURT is Defendants BP Exploration & Production, Inc. and

BP America Production Company’s Motion [35] for Summary Judgment Based on

Lack of Causation. After consideration of the record, Defendants’ Motion, and

relevant legal authority, the Court is of the opinion that Defendants’ Motion [29] for

Summary Judgment should be granted.

                                  I. BACKGROUND1

        Plaintiff Bertina Woodson (“Woodson”), who is proceeding pro se in this

matter, is a member of the Deepwater Horizon Medical Benefits Class and is

covered by the Medical Settlement Agreement (“MSA”) entered in In re Oil Spill by

the Oil Rig “Deepwater Horizon” in the Gulf of Mexico, on April 20, 2010, commonly



1 All
    facts and inferences are presented in the light most favorable to Woodson, the
nonmoving party. See Bryant v. Gillem, 965 F.3d 387, 391 (5th Cir. 2020).
     Case 1:19-cv-00463-HSO-JCG Document 40 Filed 10/27/20 Page 2 of 8




referred to as “MDL 2179”. Compl. [1] at 1; Am. Compl. [4] at 1; Mem. [36] at 1 n.1.

The MSA resolved “certain claims of individuals engaged as clean-up workers and

residents of particular geographical boundaries in the Gulf of Mexico related to

their exposure to oil and/or dispersants arising from the DEEPWATER HORIZON

incident and subsequent response efforts.” In re Oil Spill by the Oil Rig “Deepwater

Horizon” in the Gulf of Mexico, No. 2:10-md-2179, 2016 WL 4091416 at *4 (E.D. La.

Aug. 2, 2016). On January 11, 2013, the MSA was given final approval by the MDL

2179 court and became effective on February 12, 2014. See id.

      According to the Amended Complaint [4], Woodson was defined by the MSA

as a “Zone A Resident,” for at least 60 days between the dates of April 20, 2010, and

September 30, 2010. See Am. Compl. [4] at 1, 5. Woodson alleges that, as a Zone A

Resident, she was exposed through inhalation, airborne, and direct contact to oil,

dispersants, and other harmful chemicals as a result of the 2010 Deepwater Horizon

Oil Spill. See id. at 5. On more than one occasion, Woodson claims that her eyes,

nose, mouth, and skin were exposed to oil, dispersants, and other harmful

chemicals. See id. at 6. Woodson asserts that the various harmful effects caused by

the oil, dispersants, and other harmful chemicals include the following conditions

diagnosed after April 16, 2012: allergic rhinitis; chronic obstructive pulmonary

disease (“COPD”); pleurisy; urticaria; eczema; multiple sclerosis; cellulitis;

dysphagia; gastroesophageal reflux disease (“GERD”); dry eye syndrome; and

depression. See id.




                                           2
     Case 1:19-cv-00463-HSO-JCG Document 40 Filed 10/27/20 Page 3 of 8




      The MSA offered class members who did not opt-out of the Deepwater

Horizon Medical Benefits Class two remedies for pursuing their medical claims. See

In Re: Oil Spill by the Oil Rig "Deepwater Horizon" in the Gulf of Mexico, on April

20, 2010, 2:10-md-02179-CJB-JCW, ECF 6427-1 at 32 (E.D. La. Oct. 5, 2018). The

first was a compensation plan which provided fixed payments for Specified Physical

Conditions (“SPC”). Id. at 35, 44. The second remedy allowed class members to

bring a lawsuit against BP America Production Company and BP Exploration &

Production, Inc. (“BP Defendants”) for “Later-Manifested Physical Conditions”

(“LMPCs”). Id. at 60.

      LMPCs are physical conditions which a class member claims are the result of

spill-related exposures that were first diagnosed after April 16, 2012. Id. at 20-21.

Lawsuits seeking recovery for LMPCs are referred to as Back-End Litigation Option

(“BELO”) suits. Id. at 12. In a BELO lawsuit, a plaintiff must prove legal

causation. Id. at 70. Woodson is asserting LMPC claims in this BELO lawsuit. See

Am. Compl. [4] at 1-2, 5-6.

      Woodson received a valid Notice of Intent to Sue Letter, as required by the

MSA, on or about August 24, 2018. See id. at 6. On or about September 28, 2018,

she received BP Defendants’ Notice of Election Not to Mediate. See id. Woodson

timely filed her BELO Complaint [1] on March 27, 2019, within the 6-month time

period of receiving BP Defendants’ Notice required by the MSA. See id. Woodson

filed an Amended BELO Complaint [4] on April 19, 2019, and the case was

transferred to this Court from the Eastern District of Louisiana on August 11, 2019.



                                          3
     Case 1:19-cv-00463-HSO-JCG Document 40 Filed 10/27/20 Page 4 of 8




Order [10]. Plaintiff’s counsel subsequently withdrew from representing her, and

she is now proceeding pro se. See Order [23] at 1-3.

      BP Defendants have filed a Motion [35] for Summary Judgment Based on

Lack of Causation. Woodson did not respond within the time permitted under the

Court’s Uniform Local Civil Rules. The Court will consider BP Defendants’ Motion

[35] for Summary Judgment on the merits without the benefit of a response from

Woodson.

     The Court does note that, well after the deadline for filing a response, Woodson

filed a Notice [39] of Filing Exhibits. Although she has filed no substantive

response to BP Defendants’ Motion [35], the Court will consider Woodson’s exhibits

in resolving BP Defendants’ Motion [35] for Summary Judgment.

                                  II. DISCUSSION

A.   Summary judgment standard

     Summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). If the movant carries this burden, “the

nonmovant must go beyond the pleadings and designate specific facts showing that

there is a genuine issue for trial.” Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th

Cir. 1994) (en banc).

     To rebut a properly supported motion for summary judgment, the opposing

party must show, with “significant probative evidence,” that there exists a genuine

issue of material fact. Hamilton v. Segue Software, Inc., 232 F.3d 473, 477 (5th Cir.



                                           4
     Case 1:19-cv-00463-HSO-JCG Document 40 Filed 10/27/20 Page 5 of 8




2000). “A genuine dispute of material fact means that evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Royal v. CCC & R

Tres Arboles, L.L.C., 736 F.3d 396, 400 (5th Cir. 2013) (quotation omitted). If the

evidence is merely colorable, or is not significantly probative, summary judgment is

appropriate. Cutting Underwater Techs. USA, Inc. v. ENI U.S. Operating Co., 671

F.3d 512, 516 (5th Cir. 2012) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

249 (1986)). In deciding whether summary judgment is appropriate, the Court

views facts and inferences in the light most favorable to the nonmoving party. See

Bryant, 965 F.3d at 391.

B.    Proof of causation

      BP Defendants contend that Woodson has failed to establish causation. Mot.

[35] at 1. Specifically, they maintain that Woodson has not produced expert

testimony, as is required in a toxic tort suit under general maritime law and the

MSA, to establish that her LMPCs were caused by her residency within an area

purportedly affected by the clean-up efforts following the Oil Spill. Mem. [36] at 7.

Indeed, the record reflects that Woodson has not submitted any evidence of

causation, merely the claims she makes within her Amended Complaint.

      In a toxic exposure tort case such as this, the Fifth Circuit has announced the

following causation standard:

      General causation is whether a substance is capable of causing a
      particular injury or condition in the general population, while specific
      causation is whether a substance caused a particular individual’s injury.
      Evidence concerning specific causation in toxic tort cases is admissible
      only as a follow-up to admissible general-causation evidence. Thus,
      there is a two-step process in examining the admissibility of causation

                                          5
     Case 1:19-cv-00463-HSO-JCG Document 40 Filed 10/27/20 Page 6 of 8




      evidence in toxic tort cases. First, the district court must determine
      whether there is general causation. Second, if it concludes that there is
      admissible general-causation evidence, the district court must
      determine whether there is admissible specific-causation evidence.

Knight v. Kirby Inland Marine, Inc., 482 F.3d 347, 351 (5th Cir. 2007) (internal

citations omitted).

      For a plaintiff to establish legal causation, “[s]cientific knowledge of the

harmful level of exposure to a chemical, plus knowledge that the plaintiff was

exposed to such quantities, are minimal facts necessary to sustain a plaintiff's

burden in a toxic tort case.” Seaman v. Seacor Marine, LLC, 326 F. App’x 721, 723

(5th Cir. 2009) (quoting Allen v. Pa. Eng’g Corp., 102 F.3d 194, 199 (5th Cir. 1996));

Curtis v. M&S Petroleum, Inc., 174 F.3d 661, 670 (5th Cir. 1999) (also quoting Allen,

102 F.3d at 199). The Fifth Circuit requires proof through medical testimony.

Seaman, 326 F. App’x at 723; Harriel v. BP Expl. & Prod. Inc., No. 2:17-CV-197-KS-

MTP, 2019 WL 2574118 at *3 (S.D. Miss. May 15, 2019). For any testimony based

on information outside the course of treatment, a Rule 26(a)(2)(B) expert report is

required. See Harriel, 2019 WL 2574118 at *4.

      Woodson has not designated any expert, provided any admissible expert

causation opinions, or shown any proof of causation through medical testimony. See

Mem. [36] at 7. Without any expert testimony, Woodson cannot carry her burden of

proof on causation by providing scientific evidence of the harmful level of exposure

to the chemicals, an essential element of her claim. See Harriel, 2019 WL 2574118,

at *4. Further, Woodson has not provided any evidence of her level of exposure.

She alleges that exposure to the dispersants that BP Defendants sprayed over large

                                           6
     Case 1:19-cv-00463-HSO-JCG Document 40 Filed 10/27/20 Page 7 of 8




areas during the clean-up may be harmful to human health, that they are eye and

skin irritants, and that they may irritate the respiratory tract if inhaled. See Am.

Compl. [4] at 4. Woodson asserts that one of the dispersants may also cause liver

and kidney effects and/or damage or may irritate the gastrointestinal tract, and

that acute exposure to it may cause adverse central nervous system effects, nausea,

vomiting, and anesthetic or narcotic effects. See id. However, Woodson has not

identified the levels of these substances at which these effects occur or the amount

of these substances to which she was exposed.

      While Woodson belatedly presented a number of exhibits [39], consisting of

what appear to be her medical records, to ostensibly support her assertions that she

does in fact suffer from various medical conditions, she has not identified proof

through expert medical testimony that the chemicals used by the BP Defendants

caused her ailments. Nor does Rule 56 impose upon the Court a duty to sift through

the record in search of evidence to support Woodson’s opposition to summary

judgment. See Ragas v. Tennessee Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir.

1998). While the medical records reflect that Woodson self-reported to a medical

provider her prior contact with hazardous materials related to the Oil Spill in April

2010, see, e.g., Ex. [39-1] at 35, 39, 51, Woodson has not presented any evidence

sufficient to prove that such exposure caused any of her medical issues.

      For these reasons, Woodson has failed to raise a genuine issue of material

fact on whether the Oil Spill caused her medical conditions. See, e.g., McGill v. BP

Expl. & Prod., Inc., No. 19-60849, 2020 WL 6038677, at *3 (5th Cir. Oct. 12, 2020)



                                          7
     Case 1:19-cv-00463-HSO-JCG Document 40 Filed 10/27/20 Page 8 of 8




(holding that “the district court’s grant of summary judgment was proper because

[the plaintiff] has failed to offer the evidence necessary to prove legal causation per

the MSA under any plausible causation standard”). Because Woodson cannot meet

her burden of proof on an essential element of her claim, summary judgment should

be granted in favor of BP Defendants.

                                 III. CONCLUSION

      As Woodson has not shown the existence of a question of material fact for

resolution at trial regarding causation, summary judgment should be granted. To

the extent the Court has not specifically addressed any of the parties’ arguments, it

has considered them and determined that they would not alter the result.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, Defendants BP

Exploration & Production, Inc. and BP America Production Company’s Motion [35]

for Summary Judgment Based on Lack of Causation is GRANTED.

      IT IS, FURTHER, ORDERED AND ADJUDGED that, Plaintiff Bertina

Woodson’s claims in this BELO lawsuit are DISMISSED WITH PREJUDICE.

      SO ORDERED AND ADJUDGED, this the 27th day of October, 2020.


                                        s/ Halil Suleyman Ozerden
                                        HALIL SULEYMAN OZERDEN
                                        UNITED STATES DISTRICT JUDGE




                                           8
